Citation Nr: 1145202	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-38 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his father, R.C.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The record shows that appellant served with the United States Army Reserve on active duty for training (ACDUTRA) from February 1997 through July 1997, in addition to having a prior 3 and half month period of inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appellant and his father testified before the undersigned Veterans Law Judge at a travel Board hearing held in March 2011.  A transcript of that hearing is of record.  At the hearing, the parties agreed to hold the record open for 60 days to allow for the presentation of additional evidence.  Additional evidence was presented for the record during that period and the Board notes that this evidence was not accompanied by a waiver.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the file the Board has concluded that additional development of appellant's service connection claim for MS is warranted and that a remand is required in this case.  This action is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

As an initial matter, the Board notes that it does not appear that the appellant in this case has status as a Veteran, as his service has been characterized as either "inactive" or ACDUTRA.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  Thus, service connection may be established for disability resulting from injuries or diseases incurred during active duty or ACDUTRA, but only for injuries incurred during INACDUTRA.  

The status of a claimant must be established, as certain evidentiary presumptions, such as the presumption of service incurrence for certain diseases (including MS) that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service (7 years in the case of MS) are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  However, these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA unless status as a "veteran" is established for that period.  Paulson v. Brown, 7 Vet. App. 466 (1995); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. 69 -70, for the proposition that, "if a claim relates to a period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim"). 

In this case, the appellant is currently diagnosed with MS.  Medical records dated in March 1999 reflect that the appellant sought treatment for symptoms of MS, and that probable MS was diagnosed as early as June 1999, with a definitive diagnosis made later in 1999.  Medical records dated in 1999 and 2000 indicate that the appellant noticed having symptoms such as fatigue and diplopia in late 1998. 

The appellant maintains that although MS was not diagnosed until 1999, he experienced prodromal signs of this disability, while serving on ACDUTRA from February to July 1997.  Records dated during the appellant's ACDUTRA period document complaints including a sore throat, shoulder pain, a pulled hamstring, and numbness in the thigh and toes.  In hearing testimony provided in 2009 (RO) and 2011 (travel Board), the Veteran indicated that towards the end of his ACDUTRA period he experienced symptoms including fatigue, numbness in the extremities, double vision, sore throat, balance and coordination problems, muscle aches, and weakness; symptoms which he reports continued and became worse thereafter, ultimately diagnosed as MS.  In statements provided in November 2009, the appellant's parents attested to both noticing and being told by the appellant of symptoms (such as those aforementioned) occurring during and after his period of ACDUTRA.  The Board notes that lay persons are generally considered competent to report symptoms which are capable of observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

VA is required to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the appellant suffered an event, injury or disease in service, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 (2003) (Board under no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms were service related). 

In this case, given the standard of the regulation, because the evidence of record indicates that the appellant's currently diagnosed MS may be associated with his period of ACDUTRA in 1997, the Board finds that a medical nexus opinion is required in order to fulfill the duty to assist.  See 38 C.F.R. § 3.159(c)(4); see also McLendon.  Specifically, a remand is required because there is no medical opinion of record addressing whether symptoms reported by the Veteran and his family members as occurring during and after ACDUTRA, as well as symptoms documented in the medical records during and after his ACDUTRA period, represented the prodromal signs of his later diagnosed multiple sclerosis.  Therefore, the Board finds that a remand is required to obtain a medical nexus opinion to determine whether it is at least as likely as not that the appellant's multiple sclerosis is traceable to his time spent on ACDUTRA.  

In summary, the VA examiner should be asked to provide an opinion as to whether the appellant's symptoms occurring during ACDUTRA, both lay and clinical, represented the prodromal signs of his later diagnosed MS.  In this regard, the examiner is advised that the statements of the appellant and his family members regarding symptomatology are considered competent to the extent that they involve symptoms that a lay person is capable of observing and/or of which they have first-hand knowledge.  The examiner should also take into consideration the appellant's statements to the effect that symptoms which reportedly began during ACDUTRA continued and worsened over time.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the appellant with an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for MS, that have not yet been associated with the claims file.  

2.  The appellant should be afforded a VA examination conducted by an examiner with appropriate expertise to provide a nexus opinion regarding the medical probability that the appellant's currently diagnosed multiple sclerosis is traceable to his period of ACDUTRA extending from February to July 1997.  The physician should include an opinion as to whether it is at least as likely as not that the symptoms documented in the ACDUTRA medical records, as well as those described by the appellant as occurring during ACDUTRA in hearing testimony provided in 2009 and 2011, and by his family in statements dated in November 2009, (including, but not limited to: fatigue, numbness in the extremities, double vision, sore throat, balance and coordination problems, muscle aches, and weakness; symptoms which reportedly continued and became worse thereafter) represented the prodromal signs of his later diagnosed multiple sclerosis.  The examiner should take into consideration the timing of the development of the appellant's symptoms, and should consult and evaluate the appellant's post ACDUTRA medical records in doing so.  

The appellant's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The AOJ should make sure that the examination report complies with this remand and answers the questions presented in the examination request, especially with respect to providing a nexus opinion.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

3.  After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received, to include evidence added to the record subsequent to the issuance of the  May 2010 SSOC.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

